Judgment, Supreme Court, New York County (Harold Beeler, J., at plea; Gregory Carro, J., at sentence), rendered July 31, 2002, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of five years probation, unanimously affirmed.
Defendant’s motions to withdraw his guilty plea, made to both the plea and sentencing courts, were properly denied without a hearing (see People v Frederick, 45 NY2d 520 [1978]). Defendant received a full opportunity to present his claims by written submissions, including those of his new attorney. The record establishes that defendant’s plea was knowing, intelligent and voluntary, and that he received effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). The allegedly coercive conduct by defense counsel amounted to nothing more than counsel’s professional evaluation of the strength of the People’s case and his emphatic advice that a guilty plea involving a sentence of probation was in defendant’s best interest (see People v Joseph, 284 AD2d 197 [2001], lv denied 96 NY2d 940 [2001]). We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.